UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1468


DERRICK SALLIS,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA CHILD SUPPORT DIVISION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:19-cv-00320-TMC)


Submitted: September 24, 2020                                 Decided: October 20, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Derrick Sallis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Sallis seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Sallis’ civil action. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its final order on March 2, 2020. Sallis filed the notice of

appeal on April 6, 2020. Because Sallis failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny his motion for a stay and dismiss

the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2